 1
   DAVID L. ANDERSON (CABN 149604)
 2 United States Attorney

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   SHIAO C. LEE (CABN 257413)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, 9th Floor
             San Francisco, CA 94102
 7           Telephone: (415) 436-6924
             FAX: (425) 436-7234
 8           Shiao.lee@usdoj.gov

 9 Attorneys for United States of America

10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13
     UNITED STATES OF AMERICA,                        )   CASE NO. CR 15-402 MMC
14                                                    )
             Plaintiff,                               )   [PROPOSED] ORDER REGARDING
15                                                    )   RESTITUTION PAYMENTS
        v.                                            )
16                                                    )
     KORI ELLIS,                                      )   Hon. Maxine M. Chesney
17                                                    )
             Defendant.                               )
18                                                    )

19
             Defendant Kori Ellis has entered a plea of guilty to Production of Child Pornography in violation
20
     of 18 U.S.C. § 2251(a). At sentencing this Court deferred the question of restitution. Based upon the
21
     parties’ stipulations and agreements, IT IS HEREBY ORDERED that the total restitution owed jointly
22
     and severally by Defendant Ellis is $2,800.00.
23
             The parties agree that the individuals named below are “victims” in the case, meaning that they
24
     are “individual[s] harmed as a result of a commission of a crime” under Chapter 110 of Title 18, which
25
     includes defendant’s crimes, as provided in 18 U.S.C. § 2259(c).
26
             The parties agree that a reasonable, proportionate, and appropriate amount of restitution to be
27
     paid to the minor victim, “Sarah,” from the “Marineland” series is as follows: $1,800.00 made payable
28

     STIP. AND [PROPOSED] ORDER RESTITUTION           4
     CR-15-402 MMC
                                                by the Clerk's Office Financial Unit
 1 to “Carol L. Hepburn in trust for Sarah” to be sent to the following address:
                                                      ^
 2                         Carol L. Hepburn in trust for Sarah (15-CR-402-MMC)
                                           200 1st Ave W., Suite 550
 3                                         Seattle, WA 98119-4203

 4           The parties further agree that a reasonable, proportionate, and appropriate amount of restitution

 5 to be paid to the minor victim in the “Tara” series is as follows: $1,000 to victim in the “Tara” series to

 6 the address of record for “Tara” which will be provided to the Northern District of California’s Clerk’s

 7 Office.

 8           The Court will issue a judgment that reflects the restitution order. The restitution is due

 9 immediately, and the balance due must be paid in monthly payments of not less than $150 or at least 10

10 percent of earnings, whichever is greater, to commence no later than 60 days from the date of this order.

11 Any established payment plan does not preclude enforcement efforts by the US Attorney’s Office if the

12 defendant has the ability to pay more than the minimum due. All criminal monetary payments shall be
      by the defendant
13 made to the Clerk of U.S. District Court, Attention: Financial Unit, 450 Golden Gate Ave., Box 36060,
        ^
14 San Francisco, CA 94102.

15           The Court vacates the restitution hearing currently scheduled for May 22, 2019.

16

17 DATED: May 6, 2019
                                                           HON.
                                                           HO
                                                            ON.. MMAXINE
                                                                   AXINE M. CHESNEY     Y
18                                                         United
                                                           Un
                                                            nit
                                                              ited
                                                                e States District Judge

19

20

21

22

23

24

25

26

27

28

     STIP. AND [PROPOSED] ORDER RESTITUTION            5
     CR-15-402 MMC
